
	
		II
		Calendar No. 25
		112th CONGRESS
		1st Session
		S. 719
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2011
			Mrs. Feinstein from the
			 Select Committee on
			 Intelligence reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2011 for
		  intelligence and intelligence-related activities of the United States
		  Government, the Community Management Account, and the Central Intelligence
		  Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Intelligence Authorization Act for
			 Fiscal Year 2011.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—BUDGET AND PERSONNEL AUTHORIZATIONS
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified Schedule of Authorizations.
					Sec. 103. Intelligence Community Management
				Account.
					TITLE II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY
				SYSTEM
					Sec. 201. Authorization of appropriations.
					TITLE III—GENERAL INTELLIGENCE COMMUNITY MATTERS
					Sec. 301. Restriction on conduct of intelligence
				activities.
					Sec. 302. Increase in employee compensation and benefits
				authorized by law.
					Sec. 303. Non-reimbursable detail of other
				personnel.
					TITLE IV—MATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE
				COMMUNITY
					Subtitle A—Office of the Director of National
				Intelligence
					Sec. 401. Schedule and requirements for the National
				Counterintelligence Strategy.
					Sec. 402. Insider threat detection program.
					Sec. 403. Unauthorized disclosure of classified
				information.
					Subtitle B—Other Elements
					Sec. 411. Defense Intelligence Agency counterintelligence and
				expenditures.
					Sec. 412. Accounts and transfer authority for appropriations
				and other amounts for the intelligence elements of the Department of
				Defense.
					Sec. 413. Confirmation of appointment of the Director of the
				National Security Agency.
				
			2.DefinitionsIn this Act:
			(1)Congressional intelligence
			 committeesThe term
			 congressional intelligence committees means—
				(A)the Select Committee on Intelligence of the
			 Senate; and
				(B)the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(2)Intelligence communityThe term intelligence
			 community has the meaning given that term in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
			IBUDGET AND PERSONNEL
			 AUTHORIZATIONS
			101.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2011 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the Director of National
			 Intelligence.
				(2)The Central Intelligence Agency.
				(3)The Department of Defense.
				(4)The Defense Intelligence Agency.
				(5)The National Security Agency.
				(6)The Department of the Army, the Department
			 of the Navy, and the Department of the Air Force.
				(7)The Coast Guard.
				(8)The Department of State.
				(9)The Department of the Treasury.
				(10)The Department of Energy.
				(11)The Department of Justice.
				(12)The Federal Bureau of Investigation.
				(13)The Drug Enforcement Administration.
				(14)The National Reconnaissance Office.
				(15)The National Geospatial-Intelligence
			 Agency.
				(16)The Department of Homeland Security.
				102.Classified Schedule of
			 Authorizations
				(a)Specifications of amounts and personnel
			 levelsThe amounts authorized
			 to be appropriated under section 101 and the authorized personnel levels
			 (expressed as full-time equivalent positions) as of September 30, 2011, for the
			 conduct of the intelligence activities of the elements listed in paragraphs (1)
			 through (16) of section 101, are those specified in the classified Schedule of
			 Authorizations prepared to accompany the bill S. __ of the One Hundred Twelfth
			 Congress.
				(b)Availability of classified Schedule of
			 AuthorizationsThe classified
			 Schedule of Authorizations referred to in subsection (a) shall be made
			 available to the Committee on Appropriations of the Senate, the Committee on
			 Appropriations of the House of Representatives, and to the President. The
			 President shall provide for suitable distribution of the Schedule, or of
			 appropriate portions of the Schedule, within the executive branch.
				103.Intelligence Community Management
			 Account
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Intelligence Community Management Account
			 of the Director of National Intelligence for fiscal year 2011 the sum of
			 $649,732,000. Within such amount, funds identified in the classified Schedule
			 of Authorizations referred to in section 102(a) for advanced research and
			 development shall remain available until September 30, 2012.
				(b)Authorized personnel levelsThe elements within the Intelligence
			 Community Management Account of the Director of National Intelligence are
			 authorized 648 full-time equivalent personnel as of September 30, 2011.
			 Personnel serving in such elements may be permanent employees of the Office of
			 the Director of National Intelligence or personnel detailed from other elements
			 of the United States Government.
				(c)Classified authorizations
					(1)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2011 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts made available for advanced research
			 and development shall remain available until September 30, 2012.
					(2)Authorization of personnelIn addition to the personnel authorized by
			 subsection (b) for elements of the Intelligence Community Management Account as
			 of September 30, 2011, there are authorized such full-time equivalent personnel
			 for the Community Management Account as of that date as are specified in the
			 classified Schedule of Authorizations referred to in section 102(a).
					IICENTRAL INTELLIGENCE AGENCY RETIREMENT AND
			 DISABILITY SYSTEM
			201.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2011 the sum of $292,000,000.
			IIIGENERAL INTELLIGENCE COMMUNITY
			 MATTERS
			301.Restriction on
			 conduct of intelligence activitiesThe authorization of appropriations by this
			 Act shall not be deemed to constitute authority for the conduct of any
			 intelligence activity which is not otherwise authorized by the Constitution or
			 the laws of the United States.
			302.Increase in
			 employee compensation and benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for Federal employees may be
			 increased by such additional or supplemental amounts as may be necessary for
			 increases in such compensation or benefits authorized by law.
			303.Non-reimbursable
			 detail of other personnel
				(a)In
			 generalSection 113A of the National Security Act of 1947 (50
			 U.S.C. 404h–1) is amended to read as follows:
					
						113A.Non-reimbursable detail of other
		  personnelAn officer or employee of the United States
				or member of the Armed Forces may be detailed to the staff of an element of the
				intelligence community funded through the National Intelligence Program from
				another element of the intelligence community or from another element of the
				United States Government on a non-reimbursable basis, as jointly agreed to by
				the heads of the receiving and detailing elements, for a period not to exceed
				two years. This section does not limit any other source of authority for
				reimbursable or non-reimbursable
				details.
						.
				(b)Table of
			 contents amendmentThe table of contents in the first section of
			 such Act is amended by striking the item relating to section 113A and inserting
			 the following:
					
						
							Sec. 113A. Non-reimbursable detail of other
				personnel.
						
						.
				IVMATTERS RELATING TO ELEMENTS OF THE
			 INTELLIGENCE COMMUNITY
			AOffice of the Director of National
			 Intelligence
				401.Schedule and
			 requirements for the National Counterintelligence StrategySection 904(d)(2) of the Counterintelligence
			 Enhancement Act of 2002 (50 U.S.C. 402c(d)(2)) is amended—
					(1)by striking
			 Subject and inserting the following:
						
							(A)Requirement to
				produceSubject
							;
					(2)by striking
			 on an annual basis; and
					(3)by adding at the
			 end the following:
						
							(B)Revision and
				requirementThe National Counterintelligence Strategy shall be
				revised or updated at least once every three years and shall be aligned with
				the strategy and policies of the Director of National
				Intelligence.
							.
					402.Insider threat
			 detection program
					(a)Initial
			 operating capabilityNot later than October 1, 2012, the Director
			 of National Intelligence shall establish an initial operating capability for an
			 effective automated insider threat detection program for the information
			 resources in each element of the intelligence community in order to detect
			 unauthorized access to, or use or transmission of, classified
			 intelligence.
					(b)Full operating
			 capabilityNot later than October 1, 2013, the Director of
			 National Intelligence shall ensure the program described in subsection (a) has
			 reached full operating capability.
					(c)ReportNot
			 later than December 1, 2011, the Director of National Intelligence shall submit
			 to the congressional intelligence committees a report on the resources required
			 to implement the insider threat detection program referred to in subsection (a)
			 and any other issues related to such implementation the Director considers
			 appropriate to include in the report.
					(d)Information
			 resources definedIn this section, the term information
			 resources means networks, systems, workstations, servers, routers,
			 applications, databases, websites, online collaboration environments, and any
			 other information resources in an element of the intelligence community
			 designated by the Director of National Intelligence.
					403.Unauthorized
			 disclosure of classified information
					(a)Requirement for
			 prohibitionNot later than 90 days after the date of the
			 enactment of this Act, the Director of National Intelligence, in coordination
			 with the head of each element of the intelligence community, shall publish
			 regulations that—
						(1)are consistent
			 with any procedures established by Executive order or regulation under section
			 801 of the National Security Act of 1947 (50 U.S.C. 435);
						(2)require each
			 employee of an element of the intelligence community to sign a written
			 agreement as described in subsection (b); and
						(3)set forth the
			 administrative procedures applicable to an employee who violates the terms of
			 such an agreement.
						(b)Agreement
			 describedAn agreement described in this subsection is an
			 agreement, with respect to an individual employed by an element of the
			 intelligence community, that—
						(1)prohibits the
			 individual from disclosing classified information without authorization at any
			 time during or subsequent to employment with an element of the intelligence
			 community;
						(2)requires the
			 individual to comply with all prepublication review requirements contained in
			 any nondisclosure agreement between the individual and an element of the
			 intelligence community;
						(3)specifies
			 appropriate disciplinary actions, including the surrender of any current or
			 future Federal Government pension benefit, to be taken against the individual
			 if the Director of National Intelligence or the head of the appropriate element
			 of the intelligence community determines that the individual has knowingly
			 violated the prepublication review requirements contained in a nondisclosure
			 agreement between the individual and an element of the intelligence community
			 in a manner that disclosed classified information to an unauthorized person or
			 entity; and
						(4)describes
			 procedures for making and reviewing determinations under paragraph (3) in a
			 manner that is consistent with the due process and appeal rights otherwise
			 available to an individual who is subject to the same or similar disciplinary
			 action under other law.
						(c)Federal
			 Government pension benefit describedIn this section, the term
			 Federal Government pension benefit does not include the
			 following:
						(1)Any contributions
			 by a person to a Federal Government pension plan, in their fair market
			 value.
						(2)Any old age
			 benefits payable to a person under title II of the Social Security Act (42
			 U.S.C. 401 et seq.).
						(3)Any employee
			 benefits or contributions of a person under the Thrift Savings Plan under
			 subchapter III of chapter 84 of title 5, United States Code, or any successor
			 benefit program.
						BOther
			 Elements
				411.Defense Intelligence Agency
			 counterintelligence and expendituresSection 105 of the National Security Act of
			 1947 (50 U.S.C. 403–5) is amended—
					(1)in subsection (b)(5), by inserting
			 and counterintelligence after human
			 intelligence;
					(2)by redesignating subsection (c) as
			 subsection (d); and
					(3)by inserting after subsection (b) the
			 following:
						
							(c)Expenditure of funds by the Defense
				Intelligence Agency(1)Subject to paragraphs (2) and (3), the
				Director of the Defense Intelligence Agency may expend amounts made available
				to the Director for human intelligence and counterintelligence activities for
				objects of a confidential, extraordinary, or emergency nature, without regard
				to the provisions of law or regulation relating to the expenditure of
				Government funds.
								(2)The Director of the Defense Intelligence
				Agency may not expend more than five percent of the amounts made available to
				the Director for human intelligence and counterintelligence activities for a
				fiscal year for objects of a confidential, extraordinary, or emergency nature
				in accordance with paragraph (1) during such fiscal year unless—
									(A)the Director notifies the
				congressional intelligence committees of the intent to expend the amounts;
				and
									(B)30 days have elapsed from the date of
				on which the Director notifies the congressional intelligence committees in
				accordance with subparagraph (A).
									(3)For each expenditure referred to in
				paragraph (1), the Director shall certify that such expenditure was made for an
				object of a confidential, extraordinary, or emergency nature.
								(4)Not later than December 31 of each year,
				the Director of the Defense Intelligence Agency shall submit to the
				congressional intelligence committees a report on any expenditures made during
				the preceding fiscal year in accordance with paragraph
				(1).
								.
					412.Accounts and
			 transfer authority for appropriations and other amounts for the intelligence
			 elements of the Department of Defense
					(a)In
			 generalChapter 21 of title 10, United States Code, is amended by
			 inserting after section 428 the following new section:
						
							429.Appropriations
				for defense intelligence elements: accounts for transfer; transfer
								(a)Transfers
				authorized(1)There may be transferred
				to an account established pursuant to subsection (b) the following:
										(A)Appropriations transferred by the
				Secretary of Defense from appropriations of the Department of Defense available
				for intelligence, intelligence-related activities, and communications.
										(B)Appropriations and other amounts
				transferred by the Director of National Intelligence from appropriations and
				other amounts available for the defense intelligence elements.
										(C)Amounts and reimbursements in
				connection with transactions authorized by law between the defense intelligence
				elements and other entities.
										(2)The transfer authority of the
				Secretary of Defense under paragraph (1)(A) is in addition to any other
				transfer authority available to the Secretary by law.
									(b)Accounts for
				appropriations for defense intelligence elementsThe Secretary of
				the Treasury shall establish one or more accounts for the receipt of
				appropriations and other amounts transferred pursuant to subsection (a).
								(c)Availability of
				appropriations and amounts transferred(1)Appropriations
				transferred pursuant to subsection (a) shall remain available for the same time
				period, and shall be available for the same purposes, as the appropriations
				from which transferred.
									(2)Appropriation balances in an account
				established pursuant to subsection (b) may be transferred back to the account
				or accounts from which such balances originated as an appropriation
				refund.
									(d)Defense
				intelligence elements definedIn this section, the term
				defense intelligence elements means the agencies, offices, and
				elements of the Department of Defense that are included within the elements of
				the intelligence community specified in or designated under section 3(4) of the
				National Security Act of 1947 (50 U.S.C.
				401a(4)).
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter I
			 of chapter 21 of such title is amended by inserting after the item relating to
			 section 428 the following new item:
						
							
								429. Appropriations for defense intelligence elements: accounts
				for transfer;
				transfer.
							
							.
					413.Confirmation of appointment of the Director
			 of the National Security Agency
					(a)Director of national security
			 agencySection 2 of the
			 National Security Agency Act of 1959 (50 U.S.C. 402 note) is amended—
						(1)by inserting (b) before
			 There; and
						(2)by inserting before subsection (b), as so
			 designated by paragraph (1), the following new subsection
							
								(a)(1)There is a Director of the National
				Security Agency.
									(2)The Director of the National Security
				Agency shall be appointed by the President, by and with the advice and consent
				of the Senate.
									(3)The Director of the National Security
				Agency shall be the head of the National Security Agency and shall discharge
				such functions and duties as are provided by this Act or otherwise by
				law.
									.
						(b)Positions of importance and
			 responsibilityThe President
			 may designate the Director of the National Security Agency as a position of
			 importance and responsibility under section 601 of title 10, United States
			 Code.
					(c)Effective date and applicability
						(1)In generalThe amendments made by subsection (a) shall
			 take effect on the date of the enactment of this Act and shall apply upon the
			 earlier of—
							(A)the date of the nomination by the President
			 of an individual to serve as the Director of the National Security Agency,
			 except that the individual serving as such Director as of the date of the
			 enactment of this Act may continue to perform such duties after such date of
			 nomination and until the individual appointed as such Director, by and with the
			 advice and consent of the Senate, assumes the duties of such Director;
			 or
							(B)the date of the cessation of the
			 performance of the duties of such Director by the individual performing such
			 duties as of the date of the enactment of this Act.
							(2)Positions of importance and
			 responsibilitySubsection (b)
			 shall take effect on the date of the enactment of this Act.
						
	
		April 4, 2011
		Read twice and placed on the calendar
	
